Title: From Thomas Jefferson to Denniston & Cheetham, 6 June 1801
From: Jefferson, Thomas
To: Denniston & Cheetham


               
                  […]
                  Washington June 6. 1801.
               
               Your favor of the 1st. inst. has been duly recieved, and I thank you sincerely for the information it conveys. it has been my endeavor to obtain similar information from the different states and different persons in the same state. combining together this information, considering the effect of removals within the state chiefly, but in some degree too on the other states, & attending to other circumstances which merit attention, I am endeavoring to proceed in this business with a view to justice, conciliation, and the best interests of the nation taken as a whole. our most important object is to consolidate the nation once more into a single mass, in sentiment & in object. if they are once brought into such harmony as that their energies may be pointed in the same direction, we shall have nothing to fear without or within. as to the mass of citizens, not engaged in public offices, this division was an honest one, produced merely by the measures of France & England, and from a difference in their views of these measures. those matters being now settled, the subjects of division have past away, and reunion will take place if we pursue a just, moderate & proper line of conduct. getting these united with us, no interests of the nation require us to pay attention to those who have been their leaders, and who can never forgive themselves for the tyrannies they have exercised over us. but we must not pollute ourselves with any act of injustice to them. correct and dispassionate information to the executive is the most precious contribution a good citizen can make to his country. I have been sensible of having failed in it on more than one occasion and have been the more afflicted by it as I do not see for the future any certain guard against repetition. we are not always masters of the time necessary for enquiry: and [often we want] the means. it is always recieved with thankfulness.
               Accept my salutations and good wishes.
               
                  
                     Th: Jefferson
                  
               
            